        Case: 3:17-cv-00332-jdp Document #: 61 Filed: 06/29/20 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 IVAN JOHNSON,

                             Plaintiff,
                                                                 OPINION and ORDER
        v.
                                                                      17-cv-332-jdp
 NANCY GARCIA,

                             Defendant.


       Pro se plaintiff Ivan Johnson, an inmate at Columbia Correctional Institution, has

renewed his motion to compel defendant Nancy Garcia to respond to his discovery requests.

Dkt. 59. He says that Garcia has falsely denied the existence of body-camera footage that he

seeks and that her responses to his requests for written discovery have been generally

nonresponsive. Johnson asked me to hold his prior motion to compel, Dkt. 45, in abeyance

while he attempted to resolve his dispute with Garcia. Dkt. 54. I will consider the parties’

submissions for both motions in deciding Johnson’s renewed motion.

       I already denied Johnson’s prior motion to compel because he had failed to confer with

Garcia in good faith before filing that motion as required by Federal Rule of Civil Procedure

37(a)(1). Dkt. 52. Johnson says that he has now conferred with Garcia in good faith. In his

renewed motion, he submits a letter he sent to Garcia in which he says why he believes that

the body-camera footage he seeks exists and in which he says that she has failed to answer his

discovery requests in accordance with his instructions and definitions. Dkt. 59-3.

       Regarding the body-camera footage, Garcia says that she has now discovered the footage

that Johnson seeks. Dkt. 55. Garcia is a nurse at Johnson’s former institution, Waupun

Correctional Institution (WCI), where the events underlying this lawsuit occurred in 2014.
        Case: 3:17-cv-00332-jdp Document #: 61 Filed: 06/29/20 Page 2 of 3



She explains that she previously denied that the footage existed because WCI staff didn’t begin

wearing body cameras until 2018. She had relied on information from WCI litigation

coordinator Yana Pusich, who says in a declaration that she was unaware that WCI had

employed a pilot body-camera program for six months in 2014, Dkt. 56. Pusich says that she

has identified responsive footage that was recorded and retained under this program, and

Garcia says that Johnson will be allowed to view this footage by June 30. Johnson’s motion

seeking to compel production of the body-camera footage is denied as moot.

       Regarding Garcia’s responses to Johnson’s requests for written discovery, the parties

were instructed in the court’s scheduling order to support any motions to compel discovery

with “documents that show why the court should grant the motion.” Dkt. 43, at 6. Johnson

has not submitted Garcia’s discovery responses, nor has he explained what objections or

omissions he takes issue with in any of his submissions. He says that Garcia has produced only

a logbook for a 30-day period and a list of everyone who was incarcerated in his unit during

that time. Dkt. 54, at 2. But in her response to Johnson’s motion, Garcia submits a copy of her

response to his request for production of documents. Dkt. 57-1. From reading Garcia’s

response, it appears that she has conducted a good-faith search for the records that Johnson

has requested and produced responsive documents. Without any specific objections from

Johnson to Garcia’s responses, I see nothing that would support a motion to compel.

       In short, Johnson will be able to view the body-camera footage he seeks, and he has

identified no fault in Garcia’s response to his requests for document production. I will deny his

renewed motion to compel discovery.




                                               2
       Case: 3:17-cv-00332-jdp Document #: 61 Filed: 06/29/20 Page 3 of 3



                                      ORDER

      IT IS ORDERED that plaintiff Ivan Johnson’s motion to hold his prior motion to

compel discovery, Dkt. 54, and his renewed motion to compel discovery, Dkt. 59, are

DENIED.

      Entered June 29, 2020.

                                      BY THE COURT:

                                      /s/
                                      ________________________________________
                                      JAMES D. PETERSON
                                      District Judge




                                         3
